DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 12/09/2020. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1, 6, 10, and 13 are objected to because of the following informalities:   
Claims 1, 6, 10, and 13 recite “calculating an exposure parameter” in the claims. However, it is unclear how the exposure parameter is calculated. 
Appropriate correction is required.

CLAIM INTERPRETATION


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image capturing module; a photosensitive element; a first processing module; a second processing module; an exposure function control unit; an awakening module; a wireless communication module; a timed awakening unit   in claims 1-4, 10-12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2016/0105644A1) (hereinafter Smith).
	Regarding claim 1, Smith discloses a monitoring device, comprising: 
	an image capturing module (e.g. see Fig. 1, 2A, 2I; paragraphs 0091-0093: camera unit 101 and sensor 203); 
	a photosensitive element (e.g. see Fig. 2I: 205), for obtaining a lighting parameter of a monitored environment (e.g. see Fig. 2I, 2L, paragraphs 0091, 0098, 0108: ambient light sensor 205); 
	a first processing module (e.g. see Fig. 2I, 2J: 210), electrically connected to the photosensitive element, for storing the lighting parameter and continuously updating the (e.g. see paragraphs 0092, 0098, 0108: processing unit 210, which includes processor 213 and memory 204, connected to ; also see paragraphs 0093, 0094); and 	
	a second processing module (e.g. see Fig. 2I, 2J: 210), electrically connected to the image capturing module and the first processing module (e.g. see paragraphs 0091, 0098, 0108: processing unit 210, which includes processor 213 and memory 204, connected to light sensor 205; also see paragraphs 0092-0094), the second processing module having a sleep mode (e.g. see Figs. 2K, 2M, paragraphs 0095, 0096, 108: sleep mode; paragraphs 0114, 0116, 0247) and comprising: 
	an exposure function control unit, wherein when the second processing module is awakened and converted to a recording mode, the exposure function control unit receives the updated lighting parameter from the first processing module and calculates an exposure parameter according to the lighting parameter to control the image capturing module (e.g. see Fig. 2I, 2K, paragraphs 0091, 0095, 0096: Light exposure settings of camera sensor 203 are adjustable to enable high and low light video recording; Fig. 10J, paragraph 0216: adjusting various camera unit 101 parameters (e.g., light exposure) and the user updates camera unit 101 settings and sends the updated settings to the camera unit; also see paragraphs 0098, 0108: adjusting low and high light level).
	Regarding claim 2, Smith discloses the monitoring device as claimed in claim 1, further comprising: 
(e.g. see Fig. 2I: 212, 204), electrically connected to the second processing module, the awakening module transmitting a work signal to the second processing module so that the second processing module is converted to the recording mode and the image capturing module captures an image of the monitored environment (e.g. see Figs. 2I, 2K, paragraphs 0093, 0095, 0096: wireless transceiver 212 periodically wakes from low power of sleep mode; Figs. 2L, 2M, paragraphs 0098, 0106, 0108; also see paragraphs 0015, 0091, 0121: motion sensor or detector 204).
	Regarding claim 3, Smith discloses the monitoring device as claimed in claim 2, wherein the awakening module comprises a wireless communication module or a motion sensor (e.g. see Figs. 2I, 2K, paragraphs 0093, 0095, 0096: wireless transceiver 212; Figs. 2L, 2M, paragraphs 0098, 0106, 0108; also see Fig. 2I, paragraphs 0015, 0091, 0121: motion sensor or detector 204).
	Regarding claim 4, Smith discloses the monitoring device as claimed in claim 1, wherein the second processing module further comprises a timed awakening unit, and the second processing module in the sleep mode is awakened by the timed awakening unit at regular intervals (e.g. see Fig. 2I, 2K, paragraphs 0093, 0096, 0097: timer 211; Fig. 2M, paragraphs 0105-0107) so that the exposure function control unit can calculate and update the exposure parameter according to the lighting parameter (e.g. see Fig. 2I, 2K, paragraphs 0091, 0095, 0096: Light exposure settings of camera sensor 203 are adjustable to enable high and low light video recording; Fig. 10J, paragraph 0216: adjusting various camera unit 101 parameters (e.g., light exposure); also see paragraphs 0098, 0108: adjusting low and high light level).
	Regarding claim 5, Smith discloses the monitoring device as claimed in claim 4, wherein when the second processing module is awakened (e.g. see Figs. 2I, 2K, paragraphs 0093, 0095, 0096: wireless transceiver 212 periodically wakes from low power of sleep mode; Figs. 2L, 2M, paragraphs 0098, 0106, 0108; also see paragraphs 0015, 0091, 0121: motion sensor or detector 204) and converted to a recording mode, the exposure function control unit controls the image capturing module according to the updated exposure parameter (e.g. see Fig. 2I, 2K, paragraphs 0091, 0095, 0096: Light exposure settings of camera sensor 203 are adjustable to enable high and low light video recording; Fig. 10J, paragraph 0216: adjusting various camera unit 101 parameters (e.g., light exposure); also see paragraphs 0098, 0108: adjusting low and high light level).
	Regarding claim 6, this claim is a method claim of a device version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 7, it contains the limitations of claims 2 and 6, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 8, it contains the limitations of claims 3 and 6, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 9, it contains the limitations of claims 4 and 8, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 10, it contains the limitations of claims 1 and 4-5, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 11, it contains the limitations of claims 2 and 10, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 12, it contains the limitations of claims 3 and 10, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, this claim is a method claim of a device version as applied to claim 10 above, wherein the method performs the same limitations cited in claim 10, the rejections of which are incorporated herein.
	Regarding claim 14, it contains the limitations of claims 2 and 13, and is analyzed as previously discussed with respect to those claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
 (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486